Citation Nr: 1500251	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-04 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for a lumbar spine disability.  

2.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity.  

3.  Entitlement to a disability rating in excess of 10 percent for radiculopathy of the left lower extremity.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  At that time, the RO continued a 40 percent disability rating for the lumbar spine disability and granted service connection for radiculopathy of the bilateral lower extremities, with a 10 percent disability rating for each extremity.

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the present case, in his August 2010 notice of disagreement, the Veteran claimed that that he could not work due to his service-connected lumbar spine disability and radiculopathy of the bilateral lower extremities.  Consequently, the issue of entitlement to a TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's ratings claims, it has been listed on the first page of this decision.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that some of the documents in the Virtual VA paperless claims file, i.e., VA treatment records, are relevant to the issue on appeal and are not duplicative of the evidence in the paper claims file.  However, as such evidence was considered by the RO in its preparation of the September 2013, there is no prejudice to the Veteran in the Board proceeding to a decision, at this juncture.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected lumbar spine disability is more severe than indicated by his 40 percent disability rating, and that each lower extremity warrants greater than a 10 percent disability rating.  He also claims that he is unable to work due to his service-connected disabilities.

The Veteran underwent VA examinations in April 2010 and April 2013.  However, the Board finds that the more recent VA examination was inadequate for rating purposes and a new VA examination is necessary.  38 C.F.R. § 4.2 (when an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

The Board notes discrepancies between the April 2010 and 2013 examination findings, even though they were performed by the same VA examiner.  For example, the VA examiner found that the Veteran had radiculopathy of the bilateral lower extremities in April 2010, but no radiculopathy at all in April 2013.  In April 2010, the VA examiner found that the Veteran's spine disability impaired his ability to perform activities of daily living, but in April 2013 found no functional impact.  The VA examiner did not reconcile these very disparate findings.  

Also, the Veteran has reported specific neurological symptoms related to his lumbar spine disability, including bowel problems (December 2011 statement) and erectile dysfunction (April 2010 VA examination).  Although the April 2013 VA examiner found no additional neurological abnormalities, she did not mention consideration of these neurological complaints.  Such complaints need to be considered to determine whether they are symptoms of the service-connected lumbar spine disability.  

As noted in the Introduction, the Veteran raised the issue of entitlement to a TDIU in his August 2010 notice of disagreement.  Therefore, on remand, the Veteran should be provided VCAA notice regarding the information and evidence necessary to substantiate a TDIU and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  Furthermore, an opinion regarding whether his service-connected disabilities, either singularly or jointly, render the Veteran unemployable should be obtained.  

Accordingly, the case is REMANDED for the following:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  The AOJ should obtain VA treatment records from the Pacific Islands Health Care System, dated from June 2013 to the present.  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records, the AOJ should schedule an appropriate VA examination to determine the current severity and all manifestations (orthopedic and neurologic) of the Veteran's lumbar spine disability, characterized as degenerative disc disease, and of the radiculopathy of the bilateral lower extremities.   The VA examiner should also specifically determine whether the Veteran currently has a bowel disorder or erectile dysfunction due to service or the lumbar spine disability.  The claims file must be made available to the examiner for review of the pertinent medical and other history.  All necessary diagnostic testing and evaluations should be completed.  The Veteran's lay history of symptoms associated with the disability should be recorded.

The examiner is asked to address the following:

(a)   The examiner should conduct range of motion testing of the lumbosacral spine (expressed in degrees).   He/she should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, he/she should indicate the point at which pain begins. In addition, he/she should indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbosacral spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The clinician should also indicate whether the Veteran has any ankylosis of the lumbosacral spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

(b)  The clinician should state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, he/she should state whether intervertebral disc syndrome results in incapacitating episodes, and if so, the duration of those episodes over any 12 month periods during the appeal period (from October 2009).

(c)  The examiner should indicate whether the Veteran's service-connected degenerative disc disease of lumbar spine results in neurologic impairment.

(i)  With respect to radiculopathy of the right and left lower extremities, the examiner should identify with specificity the nerve(s) involved.  For the affected nerve, the examiner should indicate, with respect to each lower extremity, whether the impairment is best characterized as neuritis, neuralgia, or paralysis.  The examiner should then identify the signs and symptoms associated with the radiculopathy of each lower extremity and the severity of the neurological deficit affecting each lower extremity (i.e., whether the signs and symptoms associated with the neurological deficit involving either lower extremity may be classified as incomplete paralysis that is mild, moderate, or severe).

(ii)  Does the Veteran have a neurological disorder, other than radiculopathy of the right and left lower extremities, to include a bowel disorder and erectile dysfunction?  If the answer is "Yes," please identify the diagnosis.
	
(A) If the answer to (ii) is "Yes," is any such neurological disorder, including a bowel disorder and erectile dysfunction, a manifestation of the service-connected degenerative disc disease of the lumbar spine?

(B) If the answer to (A) is "No," the examiner should address the following questions: (1) is it at least as likely as not that any such neurological disorder, including a bowel and erectile dysfunction, was caused by, or the result of, the Veteran's active duty service?  (2) Is it at least as likely as not that any such neurological disorder, including a bowel disorder and erectile dysfunction, is proximately due to or the result of the service-connected degenerative disc disease of the lumbar spine?  (3) Is it at least as likely as not that the service-connected degenerative disc disease of the lumbar spine aggravated any such neurological disorder, including a bowel disorder and erectile dysfunction?  In this special context, "aggravation" has occurred when it has medically determined that any such neurological disorder, including a bowel disorder and erectile dysfunction, has progressed at a greater rate than normally expected due to or the result of the service-connected degenerative disc disease of the lumbar spine.

The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, including the use of any medical literature (if deemed warranted), which may reasonably explain the medical analysis in the study of this case.

(d)  Following a review of the record, the examiner should render an opinion on the functional limitations caused by the Veteran's service-connected disabilities (lumbosacral strain and radiculopathy of the right and left lower extremities).

To the extent possible, the VA examiner should reconcile his/her findings with any that may conflict, specifically including variances presented by the April 2010 and April 2013 VA examinations.  A complete explanation for EACH opinion expressed should be provided.  

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


